UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1745


FRANCIS EDWIN FROELICH, an individual,

                   Plaintiff – Appellant,

             v.

THE LEWIS LAW FIRM, PC; GLENN C. LEWIS,

                   Defendants – Appellees,

             and

$150,000 CASH BOND, in the Registry of the Circuit Court for
the County of Fairfax, Virginia,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-01230-CMH-BRP)


Submitted:    January 30, 2009                Decided:   June 12, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


E. Duncan Getchell, Jr., Erin M. Sine, MCGUIREWOODS, LLP,
Richmond, Virginia; Theodore S. Allison, KARR & ALLISON PC,
Washington, D.C., for Appellant. Mark H. Tuohey, III, David E.
Hawkins, J. Randall Warden, VINSON & ELKINS LLP, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Francis   Edwin    Froelich        appeals     from     the   district

court’s order dismissing his amended complaint against The Lewis

Law Firm and Glenn C. Lewis, finding that the claims asserted in

the complaint were barred by an earlier state court decision

addressing the same claims.         We       have   reviewed      the   record   and

the briefs filed by the parties and find no reversible error.

Andrews v. Daw, 201 F.3d 521, 524 (4th Cir. 2000) (providing

standard of review).          Accordingly, we affirm for the reasons

stated by the district court.            Froelich v. The Lewis Law Firm,

PC,   No.   1:07-cv-01230-CMH-BRP        (E.D.      Va.   filed    June   3,   2008;

entered June 5, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and       argument     would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                         3